COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CARLOS AGUILERA,                                §            No.08-22-00021-CR

                       Appellant,                 §               Appeal from the

  v.                                              §        County Criminal Court No.1

  THE STATE OF TEXAS,                             §          of El Paso County, Texas

                        State.                    §            (TC# 20190C11221)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until November 4, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Yvonne Rosales, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 4, 2022.

       IT IS SO ORDERED this 4th day of October, 2022.


                                                  PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.